EXHIBIT EMPLOYMENT AGREEMENT OF BRADLEY PARRO This Employment Agreement (the “Agreement”) is made and entered into as of May 1, 2008 by and between Deep Down, Inc., a Nevada company (the “Company”), and Bradley M. Parro (“Executive”). RECITALS The Company is an umbilical and flexible pipe installation engineering and installation management company that also fabricates component parts for subsea distribution systems and assemblies that specialize in the development of offshore subsea fields and tie backs.
